Citation Nr: 1450981	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a kidney condition.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, type II. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy. 

5. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

6. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.

7. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

8. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for blurred vision.

9. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

11. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, erectile dysfunction and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of entitlement to service connection for kidney disease, blurred vision, diabetes mellitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction in an unappealed and final rating decision dated in November 2005.

2.  Evidence received since the November 2005 rating decision that denied the Veteran's claims of entitlement to service connection for kidney disease and blurred vision is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate these claims.

3.  Evidence received since the November 2005 rating decision that denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction is not duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, and relates to an unestablished fact necessary to substantiate these claims.


CONCLUSIONS OF LAW

1. The criteria for reopening the claims of entitlement to service connection for kidney disease and blurred vision have not been met, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

2. The criteria for reopening the claim of entitlement to service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction (all to include as due to exposure to herbicides) are met due to the submission of new and material evidence; these claims are reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether new and material evidence has been submitted to reopen previously denied and final claims of entitlement to service connection for kidney disease and blurred vision

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  

The Veteran was notified via a letter dated in February 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Regarding the Veteran's claims for entitlement to service connection for a kidney condition and blurred vision, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The February 2008 letter also provided Kent notice, including the reason his claims were previously denied and the information needed to reopen the claims.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's service treatment and personnel records and identified post-service treatment records, with the claims file.  Statements from the Veteran were also considered.  No additional available outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  No examination was provided for the Veteran's claims of entitlement to service connection for a kidney condition or blurred vision.  However, regarding the Veteran's new and material evidence claims, they are claims to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran.  If that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claims are not reopened.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).  

The Veteran was also provided an opportunity to testify at a videoconference hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the videoconference hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Additionally, information was solicited regarding the onset, severity, and duration of his claimed disabilities, including any in-service incidents.  By his testimony, the Veteran showed an understanding of the elements necessary to prove his claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will therefore proceed with adjudication.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Veteran filed his original claims for service connection for a kidney condition and blurred vision in March 2005.  The record at this time included service treatment records that were absent of complaints of or treatment for the claimed conditions.  Additionally, although the Veteran's service treatment records showed service in the Philippines, there was no evidence of exposure to herbicides, as confirmed by a January 2005 records request.  Post service treatment records from August 2003 to December 2004 were also included.  

In a November 2005 rating decision, the RO considered the evidence discussed above and denied the Veteran's claims of entitlement to service connection for kidney condition and blurred vision.  The RO determined that the clinical evidence did not indicate onset or treatment of either of the conditions in service, and that there was no evidence of kidney disease being diagnosed within one year of discharge.  The decision essentially found no medical evidence objectively linking the Veteran's claimed conditions with his period of military service.  He was notified of this adverse decision and his appellate rights in correspondence dated in November 2005.  He did not, however, file a timely appeal of the decision or submit new and material evidence within the one-year appellate period and the November 2005 decision became final.
  
The Veteran applied to reopen his claims for service connection in January 2008.  His primary contentions, as indicated during the June 2014 hearing, were that his kidney condition is related to drinking polluted water while stationed in the Philippines and that his blurred vision is the result of a head injury in service.  The Veteran had previously associated his kidney and blurred vision to herbicide exposure.  Both theories of entitlement are arguably "new" because they present a new argument as to how the conditions are related to service. However, as discussed above, the RO had considered the Veteran's claim in a broad context and determined that there was no evidence linking his problem with his kidneys and vision to his active service.  The Veteran has no identified any such evidence.  To the contrary, he testified that he had not been treated for kidney problems or blurred vision (head injury) in service or for many year thereafter, and that no medical professional had ever linked either condition to his active service or any incident related thereto.  The Veteran's testimony is thereby not material.  Indeed, to the extent that the Veteran himself relates the disorders to unestablished incidents in service, the Board notes that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).

The Board notes at this juncture that while the claims below are being reopened based on the Veteran's contentions of exposure to Agent Orange while assigned to work in Vietnam for a day, the applicable regulation does not recognize kidney disease or blurred vision as diseases that are presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Neither does the Veteran continue to assert that these conditions are linked to herbicide exposure.  However, service connection for these alleged disabilities based on herbicide exposure may nevertheless be granted if the clinical evidence objectively links each to such exposure and the evidence establishes that such exposure had actually occurred.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's factual assertion that he was exposed to chemical herbicides while serving in Vietnam are "new."  However, this contention/evidence is not material to his kidney condition or blurred vision claims such that it could serve as a basis to reopen either claim.  The applicable regulation does not recognize these conditions as diseases that are presumptively linked to Vietnam War Era exposure to herbicides.  Thus, even assuming as true that the Veteran was exposed to herbicides for purposes of adjudicating the new and material evidence claim, he nevertheless has not submitted any objective clinical evidence linking his kidney condition or blurred vision to such exposure, which formed part of the basis for the previous denial.  His assertion that his conditions are due to herbicide exposure in service are therefore cumulative and redundant of his prior statements in that they are essentially the same general contention that his kidney condition and blurred vision had their onset in service, which was already considered on the merits in the prior final rating decision of November 2005.  Put another way, evidence establishing exposure would not trigger the duty to assist by providing a medical opinion.  See Shade, supra.

In view of the foregoing discussion, the Board concludes that the evidence submitted since November 2005 is not new and material and the petition to reopen the Veteran's kidney condition and blurred vision claims for a de novo review on the merits is denied.  See 38 C.F.R. § 3.156(a) (2014).

II. Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction. 

Regarding the Veteran's petition to reopen claims for service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction, given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

The Veteran's claims for service connection for diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction were denied in a November 2005 rating decision.  The record included service treatment records that were absent of complaints of or treatment for any of the claimed conditions.  Additionally, as noted above a January 2005 PIES response from the Air Force indicated there was no evidence of exposure to herbicides.  The Veteran's post service treatment records from August 2003 to December 2004 were also included.    

The RO's November 2005 rating decision indicated that the evidence did not show that the claimed conditions had their onset in service or that the conditions were otherwise associated with his period of active service, including that the RO was unable to confirm his exposure to herbicides.  Notice of the adverse decision was provided to the Veteran in a letter dated in November 2005.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within one year of this decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision became final one year later.  See 38 U.S.C.A. § 7105.

Regarding the instant claim to reopen, submitted in January 2008, evidence received subsequent to the November 2005 rating decision includes the Veteran's contentions that he was sent to Vietnam during service, where he was exposed to herbicides, with approximate dates.  Additionally, the Veteran indicated during the June 2014 hearing that his doctor told him his erectile dysfunction was caused by his medication or "because [he's] a diabetic."  These statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is new since the prior final denial.  Moreover, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Diabetes mellitus is a disease subject to presumptive service connection.  Additionally, the Veteran's post service treatment records indicate that he has peripheral neuropathy associated with his diabetes mellitus.  Accordingly, upon confirmation that the Veteran served in Vietnam, he would be presumed to be exposed to herbicides, and service connection for diabetes mellitus, type II would be warranted.  Additionally, with evidence of a relationship between his diabetes mellitus, type II and his peripheral neuropathy and erectile dysfunction, secondary service connection would be warranted.  Therefore, the claims are reopened.


ORDER

New and material evidence having not been submitted, the application to reopen the claims of entitlement to service connection for a kidney condition and blurred vision for a de novo review on the merits is denied.

New and material evidence having been submitted, the application to reopen the claims of entitlement to service connection for a diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and erectile dysfunction, to include as due to herbicide exposure, is reopened for a de novo review.


REMAND

Unfortunately, additional development is required before adjudication of the Veteran's reopened claims and PTSD claim.  

An October 2011 response from the Joint Services Records Research Center (JSRRC) coordinator notes that there was a "lack of information required to corroborate exposure to herbicides and stressor(s) associated with a claim for service connection for diabetes mellitus, associated conditions, and post traumatic stress disorder."  Subsequent to this notice, in June 2014, the Veteran provided approximate dates of events that he says exposed him to herbicides and his claimed PTSD stressors.  Accordingly, another request should be made, including these approximate dates.

Additionally, although the Veteran alleged during the June 2014 hearing that his doctor told him erectile dysfunction was related to his diabetes mellitus, there is no record of such an opinion in the Veteran's treatment records.  If service connection for diabetes mellitus, type II is established, VA should obtain an opinion regarding the nature and etiology of the Veteran's erectile dysfunction.

Further, during the Veteran's June 2014 videohearing, he indicated that after he "lost it", "they started making [him] go to see the doctor in the Marine Corps" and he was put "in the hospital for alcoholism" during service.  There is no documentation of this in the Veteran's service treatment records.  As mental health treatment records are often kept separately from the Veteran's standard service treatment records, a request should be made for any existing mental health treatment records.  

Next, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

Under the amended 38 C.F.R. § 3.304(f), if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  These amended regulations may be applicable to the Veteran's claim.  However, the Board notes that he has not undergone a VA examination.  

Next, while the Veteran's claim has been primarily characterized as a claim for PTSD, the Court of Appeals for Veterans Claims has held that, a claim describing only one particular psychiatric disorder should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Id.  The Veteran has also been diagnosed with anxiety disorder, NOS, which has never been considered by the RO, despite the Veteran's statements that he has been experiencing symptoms since active duty.  Therefore, given the Veteran's statements of continuous psychiatric symptoms since active duty, a VA opinion is also necessary to consider this issue as well.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the JSRRC regarding the Veteran's claimed exposure to herbicides in July or August 1972 during an assignment in Vietnam.  The JSRRC should also review all relevant records related to the Veteran's claimed PTSD stressors for the period from July to August, 1972 and from August to September, 1972.  Any negative responses should be noted in the claims file.

2. Upon receipt of confirmation of service in Vietnam and a grant of service connection for diabetes mellitus, type II, an opinion should be obtained from a VA examiner on the nature and etiology of the Veteran's diagnosed erectile dysfunction.  The examiner is asked to answer the following questions:

a. Is it as least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by the Veteran's diabetes mellitus or medications related thereto?

b. Is it as least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus or medicals related thereto?

3. Request the Veteran's in-service mental health records from the appropriate records repository.  Document for the claims file which repository or repositories were contacted.  If the records are not available, make a formal finding of unavailability.

4. Acquire all available VA treatment records from the VA Medical Center in Houston, Texas since March 2011 as well as any prior records not already of record should be associated with the claims file.

The Veteran should also be requested to provide any information regarding additional treatment records that he may have in his possession relating to his psychiatric disorder(s).  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

5.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.

6. After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims for service connection for diabetes mellitus, erectile dysfunction, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and PTSD based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


